Motion to dismiss appeal from the order of April 28, 1924, denying motion for judgment on the pleadings, granted by consent, without costs. Motion to dismiss appeal from the order of September 24, 1924, vacating order for examination of plaintiff before trial, denied, without costs, on condition that appellants perfect the appeal for the December term (for which term the case is set down) and be ready for argument when reached; otherwise, motion granted, with ten dollars costs.
Present — Kelly, P. J., Rich, Jaycox, Manning and Young, JJ.